NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0452n.06
                                                                                            FILED
                                           No. 10-1180
                                                                                       Jul 06, 2011
                          UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


JONATHAN STEWART,                                        )
                                                         )         ON APPEAL FROM THE
       Plaintiff-Appellant,                              )         UNITED STATES DISTRICT
                                                         )         COURT FOR THE EASTERN
v.                                                       )         DISTRICT OF MICHIGAN
                                                         )
GEOSTAR CORPORATION,                                     )                  OPINION
                                                         )
       Defendant-Appellee.                               )



BEFORE: NORRIS, ROGERS, and GRIFFIN, Circuit Judges.


       PER CURIAM. Plaintiff Jonathan Stewart appeals the decision of the district court denying

him attorneys fees after succeeding with litigation against defendant GeoStar Corporation.

       Under the governing law of the state of Delaware, plaintiff was required to prove by clear

evidence that defendant “engaged in bad faith conduct, which unnecessarily prolonged or delayed

[the] litigation or knowingly asserted frivolous claims.” Nogy v. Bistricer, 770 A.2d 43, 64-65 (Del.

Ch. 2000) (internal quotations marks omitted). Because the district court was “unable to find that

Defendant defended this action in bad faith, nor that any specific argument made by Defendant was

made in bad faith,” it denied attorneys’ fees.

       We review the district court’s conclusion not to award an attorney fees sanction for abuse of

discretion. Fieger v. Cox, 524 F.3d 770, 774 (6th Cir. 2008). Having reviewed the cold record in
No. 10-1180
Stewart v. GeoStar

this case, the briefs of the parties, and having entertained oral argument, we are unable to say that

the district court abused its discretion in denying plaintiff’s request for attorneys’ fees.

        Accordingly, the judgment of the district court is affirmed based on the reasoning set forth

in its Order filed on November 5, 2009.




                                                 -2-